DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the Preliminary Amendment filed on 9/26/2019. 
Claims 1-5, 8-10, 14-15, 18-22, 25-27, and 31-32 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019, 3/16/202, 9/8/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 18, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Froberg Olsson et al. (US Pub. No. 2017/0310421), hereinafter, Olsson.
claims 1 and 18, Olsson discloses a method, a receiving end, comprising a processor and a storage configured to store a computer program configured to be executed by the processor, wherein the processor is configured to execute the computer program (figure 13: processor 1350, Memory 1360; paragraphs 179-181), of assembling segments, applied to a receiving end and comprising (figure 4, paragraphs 17-21, 26-30, 54):
determining, in the case that the receiving end receives a target data packet at a Radio Link Control (RLC) layer, whether the target data packet is a segment of a RLC data packet based on a header of the target data packet (paragraphs 84, 88, 93-97, 112);
arranging the segment of the RLC data packet received by the receiving end, in the case that the target data packet is the segment of the RLC data packet (paragraphs 98, 112);
assembling, in the case that the receiving end receives all segments of the RLC data packet, all segments of the RLC data packet to obtain the RLC data packet (paragraphs 105); and
delivering the RLC data packet to a Packet Data Convergence Protocol (PDCP) layer (paragraphs 54, 103, 107).

Regarding claims 2 and 19, all limitations of claims 1 and 18 are disclosed above. Olsson further teaches the determining whether the target data packet is the segment of the RLC data packet based on the header of the target data packet comprises:

determining whether the header of the target data packet comprises segment position information, and determining that the target data packet is the segment of the RLC data packet in the case that the header of the target data packet comprises the segment position information (paragraphs 98, 112: SSN).
Regarding claims 4 and 21, all limitations of claims 1 and 18 are disclosed above. Olsson further teaches arranging the segments of the RLC data packet received by the receiving end in an order of segmentation (paragraphs 98, 105, and 112); or arranging the segments of the RLC data packet received by the receiving end randomly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froberg Olsson et al. (US Pub. No. 2017/0310421) in view of Kim et al. (US Pub. No. 2011/0051664).
claims 3 and 20, all limitations of claims 1 and 18 are disclosed above. Olsson does not teach but Kim discloses subsequent to the determining whether the target data packet is the segment of the RLC data packet based on the header of the target data packet, the method further comprises: determining whether the target data packet is a duplicated segment of the segment of the RLC data packet received by the receiving end, in the case that the target data packet is the segment of the RLC data packet; and discarding the target data packet, in the case that the target data packet is the duplicated segment of the segment of the RLC data packet received by the receiving end (figure 3 and paragraph 43).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Olsson determining whether the target data packet is a duplicated segment of the segment of the RLC data packet received by the receiving end, in the case that the target data packet is the segment of the RLC data packet; and discarding the target data packet, in the case that the target data packet is the duplicated segment of the segment of the RLC data packet received by the receiving end.
The motivation would have been to remove unneeded unit.
Regarding claims 8 and 25, all limitations of claims 1 and 18 are disclosed above. Olsson does not teach but Kim discloses determining whether the target data packet is a duplicated RLC data packet based on a number of the target data packet, in the case that the receiving end receives the target data packet at the RLC layer; discarding the target data packet, in the case that the target data packet is the duplicated RLC data packet; and determining whether the target data packet is the 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Olsson determining whether the target data packet is a duplicated RLC data packet based on a number of the target data packet, in the case that the receiving end receives the target data packet at the RLC layer; discarding the target data packet, in the case that the target data packet is the duplicated RLC data packet; and determining whether the target data packet is the segment of the RLC data packet based on the header of the target data packet, in the case that the target data packet is not the duplicated RLC data packet.
The motivation would have been for discarding determination.

Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froberg Olsson et al. (US Pub. No. 2017/0310421) in view of Venkatachalam et al. (Us Pub. No. 2011/0110343).
Regarding claims 5 and 22, all limitations of claims 1 and 18 are disclosed above. Olsson further teaches RLC data packet (see abstract). Olsson does not teach but Venkatachalam discloses terminating an assembly of the data packet and discarding the segment of the data packet stored by the receiving end, in the case that a timer expires (figure 7 steps 204 and 206; paragraph 42: empty buffer when timer expires); wherein the timer comprises: a timer initiated in the case that the receiving end 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Olsson terminating an assembly of the data packet and discarding the segment of the data packet stored by the receiving end, in the case that a timer expires; wherein the timer comprises: a timer initiated in the case that the receiving end receives the segment of the data packet for the first time; terminating the timer, in the case that the receiving end receives all segments of the data packet and the timer does not expire.
The motivation would have been to achieve a defragmentation operation in a timely manner (paragraph 42).

Allowable Subject Matter
Claims 9, 10, 14, 15, 26, 27, 31, 32 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest art (Olsson) discloses loosely a concept of tracking the status of packets for operation. Kim reference teaches tracking could be done within a particular 
Claim 10 is allowable for at least the reason started with respect to claim 9.
Claim 14’s limitations of determining whether the target data packet is the duplicated RLC data packet based on the number of the target data are not known in the art or contained in too many disparate references to be suitable for combining.
Claim 15’s limitations of notifying the RLC layer of a failed RLC data packet which is determined to be received unsuccessfully are not known in the art or contained in too many disparate references to be suitable for combining.
Claim 26 is allowable for at least the reason started with respect to claim 9.
Claim 27 is allowable for at least the reason started with respect to claim 26.
Claim 31 is allowable for at least the reason started with respect to claim 14.
Claim 32 is allowable for at least the reason started with respect to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchino et al. (Us Pub. No. 2017/0303170) discloses assemble and deliver RLC SDU to upper layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466